ACCEPTED
                                                                                                                     01-15-00617-CV
                                                                                                          FIRST COURT OF APPEALS




                                                            DNRBH,.,z
                                                                                                                  HOUSTON, TEXAS
                                                                                                                7/24/2015 2:11:18 PM
                                                                                                               CHRISTOPHER PRINE
                                                                                                                              CLERK

                                                             Denton Nava1To Rochel 8e1T1al Hyde & Zech. PC.
                                                            attorneys & counselors at law • rampage/aw.com


                                                                   San Antonio I Austin IFILED        IN
                                                                                              Rio Grande    Valley
                                                                                    1st COURT OF APPEALS
                                                               2500W. William Cannon, Suite 6091Austin.Texas78745-5320
                                                                                         HOUSTON,       TEXAS
                                                                           V 512-279-6431   I F 512-279-6438
                                                                                    7/24/2015 2:11:18 PM
                                                                                    CHRISTOPHER A. PRINE
                                                                                            Clerk
                                               July 24, 2015

Mr. Duane C. Gilmore                            Via Electronic Notification
Harris County District Clerk
Civil-Family Post Trial Department
201 Caroline, Suite 250
P.O. Box 4651
Houston, Texas 77210

Re:        Bob Deuell v. Texas Right to Life Committee, Inc.
           (Cause No. 2014-32179 in the 152°d Judicial District Court of Harris County, Texas)

Dear Mr. Gilmore:

       Pursuant to Rule 34 of the Texas Rules of Appellate Procedure, our office is
requesting that you prepare, certify and file with the First Court of Appeals the Clerk's
Record with the following pleadings and any and all exhibits attached thereto:

      1. Plaintiffs Original Petition, filed on June 5, 2014;
      2. Defendant's Original Answer, filed on August 11, 2014;
      3. Defendant's Motion to Dismiss, filed on September 5, 2014;
      4. [Plaintiffs] Motion for Limited Discovery, filed on September 11, 2014;
      5. Notice of Hearing on Defendant's Motion to Dismiss, filed on September 11, 2014;
      6. [Defendant's] Certificate of Conference on Plaintiffs Motion for Limited Discovery,
         filed on September 11, 2014;
      7. Notice of Hearing [on Plaintiffs Motion for Limited Discovery], filed on September 11,
          2014;
      8. [Plaintiffs] Motion for Continuance, filed on September 11, 2014;
      9. Plaintiffs First Amended Petition, filed on September 24, 2014;
      10. Plaintiffs Response to Defendant's Chapter 27 Motion to Dismiss; filed on
          September 24, 2014;
      11. Affidavit of James J. Graham, filed on September 24, 2014
      12. Defendant's Notice of Removal, filed on September 25, 2014;
      13. Defendant's Notice of Federal Pleadings, filed on January 7, 2015;
      14. Defendant's Notice of Interlocutory Appeal, filed on January 7, 2015;
      15. Advisory to the Court, filed on January 23, 2015;
      16. Notice of Resetting of Hearing on Defendant's Motion to Dismiss, filed on February
          26,2015
      17. Notice of Resetting of Hearing on Defendant's Motion to Dismiss, filed on May 18,
          2015;
      18. Order (denying Defendant's Motion to Dismiss), filed on July 1, 2015; and


                Serving all of Texas from our San Antonio, Austin and Rio Grande Valley offices
Duane C. Gilmore
July 24, 2015
21 Page

      19. Defendant's Notice of Interlocutory Appeal, filed on July 13, 2015.

        Please contact our office as to the cost for the aforementioned pleadings and our
office will submit payment to you immediately.

         Should you have any questions or concerns, please contact our office at (512) 279-
6431.

                                             Very truly yours,

                                              Denton Navar-ro Rocha Bernal Hyde & Zech, P.C.
                                              attorneys & counselors at law • rampagelaw . com




                                              GEORGE E. HYDE
                                              SCOTT M. TSCHIRHART
GEH/SMT/ha

cc:      Christopher A. Prine                               Electronic Notification
         Clerk of the Court
         First Court of Appeals
         301 Fannin Street
         Houston, Texas 77002-2066

         James E. "Trey" Trainor, Ill                       Electronic Notification
         BEIRNE, MAYNARD & PARSON, L.L.P.
         401 W. 15th Street, Suite 845
         Austin, TX 78701

         Joseph M. Nixon                                    Electronic Notification
         N. Terry Adams
         BEIRNE, MAYNARD & PARSON, L.L.P.
         1300 Post Oak Blvd., 25th Floor
         Houston, TX 77056-3000